DETAILED ACTION
Response filed on 2/18/2021 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 9-10, 12, 14-17, and 20-21 are amended.
Claim 13 is canceled.
Claim 22 is newly added.
Claims 1-12 and 14-22 are pending for examination.
Response to arguments
Re: 35 U.S.C. 102 rejection 
In view of claim amendments, 35 U.S.C. 102 rejection is withdrawn
Re: 35 U.S.C. 103 rejection 
Applicant’s response has been fully considered. 
Regarding applicant’s comments, “during the interview Applicant understood the Examiner to agree that the subject matter of this amendment was not described by the asserted references of record” (Pg. 10, Pg. 13, and Pg. 15), examiner does not fully agree. In fact, applicant’s comment, “Applicant's representative understood Examiner Siddiquee to indicate that these amendments, if entered, would be sufficient to overcome the art rejections of record, although a further search would be needed” (Pg. 9, interview summary section) is more appropriate.
Further search reveals that Belk’s disclosure may be used by a person of ordinary skill to modify and come at the claimed invention, as is described in the following section.

Because the disclosure by Bulk does not expressly teach all the claim elements, the 35 U.S.C. §102 rejection of the last office action is changed to 35 U.S.C. §103 rejection.
Applicant’s comments regarding other prior arts in combination with Belk do not teach the amended claims are moot in view of the disclosure by Belk as mentioned above and further detailed in the following section.
Rejections of the last office action are not withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 14, 17-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over BELK et al. (US 2016/0292989 A1), hereinafter “Belk”.
Regarding claim 1, Belk teaches, ‘a method, comprising: establishing, using a communication system of a near end device, a communication link between the near end device and a far end device’ (Belk: Fig. 5C illustrates second device 502 (near end device of the claim) and first device 500 (far end device of the claim as disclosed in [0140], “In some embodiments, a first electronic device 500 (e.g., a set top box) is in communication with a second electronic device 502 (e.g., a remote control for controlling the first electronic device)”); 
‘receiving, from a transceiver of the communication system or a sensor of the near end device, data regarding at least one constraint of the near end device’ (Belk: Fig. 1A illustrates block diagram of a multifunction device with peripheral device 118 connected with multitude of sensors - proximity sensor 166, accelerometer 168, optical sensors 164, etc.; [0098], “In some embodiments, event monitor 171 sends requests to the peripherals interface 118 at predetermined intervals. In response, peripherals interface 118 transmits event information. In other embodiments, peripheral interface 118 transmits event information only when there is a significant event (e.g., receiving an input above a predetermined noise threshold and/or for more than a predetermined duration)”); 
‘monitoring, by the near end device’ (Belk: [0098], “In some embodiments, event monitor 171 sends requests to the peripherals interface 118 at predetermined intervals”), 
‘while the near end device is in a call over the communication link with the far end device’ (Belk: Fig. 5c illustrates first device and second device are active, implying in communication with each other), 
‘the data regarding the at least one constraint of the near end device’ (Belk: Clm. 12, “determining a battery level of the second electronic device, which is the near end device of the claim), 
‘the call comprising a voice call or a video call’ (implied by disclosure in Belk, “the device supports … a telephone application, a video conferencing application” ([0021], lines 1-6) ; 
‘automatically detecting, by the near end device while the near end device is in the call, that due to the at least one constraint the near end device is having or is soon to have communication difficulty with the call’ ([0152]: “The second electronic device 502 determines (816) a battery level of the second electronic device. In accordance with a determination that the battery level is beneath a predetermined threshold (818), the second electronic device 502 optionally sends (820) an instruction to wake from an inactive state to the first electronic device (e.g., as illustrated in FIG. 5B), and sends (822) an indication of a low battery level to the first electronic device ( e.g., as illustrated in FIG. 5C); Fig. 6C illustrates the time remaining for the battery, which is the time duration the communication can continue; the disclosure implies, ‘soon to have communication difficulty with the call’, as per the claim). 
Belk, though teaches, ‘communicating, in response to detecting that the near end device is having or is soon to have communication difficulty with the call due to the at least one constraint’, as , and sending an indication, as disclosed, “While in the active state (714), the first electronic device 500 receives (716) an indication of a low battery level from the second electronic device ( e.g., as illustrated in FIG. 5C)” )[0141]), however fails to expressly teach, ‘an audible feedback to the far end device by injecting into the call an audio notification indicating that the near end device is having or is soon to have communication difficulty with the call, the audible feedback being played back while the call is occurring for all parties to the call’.
Though not expressly taught, a person of ordinary skill in the art before the effective filing date of the claimed invention could modify the disclosure by Belk disclosing audio notification, “In some embodiments, the first electronic device optionally provides a notification of the low battery level outside of a displayed user interface ( e.g., via an audio notification, a flashing LED, etc.)” ([0143], lines 12-15) with the information that the call is an audio call or video call (as per the claim), the indication itself as an audio indication and come up with the claimed invention.
A person of ordinary skill would be motivated to modify the teaching by Belk to take the burden of generation of the notification from the receiving device to the sender and simplify the process of sending the indication by the sender and generation of notification by the receiving device by a single process of making the indication as a voice indication. The voice indication could be played by the receiving device at the point where injected by the transmission device, without taking any extra step. 

Regarding claim 2, Belk teaches the method as recited in claim 1. 
Belk teaches, ‘the monitoring comprising monitoring energy availability at the near end device’ (discussed above in claim 1) ‘and the automatically detecting comprising automatically detecting that the near end device is having or is soon to have communication difficulty with the call’ (discussed above in claim 1) ’in response to the energy availability satisfying an energy availability threshold value’ (Belk: Clm. 12, “determining a battery level of the second electronic device; in accordance with a determination that the battery level is beneath a predetermined threshold: sending an instruction to wake from an inactive state to the first electronic device; and sending an indication of a low battery level to the first electronic device”; the disclosure teaching that threshold associated with the battery level).

Regarding claim 3, Belk teaches the method as recited in claim 2.  
Belk teaches, ‘the energy availability comprising an amount of charge or energy that remains in a battery of the near end device’ (Belk: Fig. 6D illustrating the amount of battery level remaining“).

Regarding claim 4, Belk teaches the method as recited in claim 2. 
Belk teaches, ‘the energy availability comprising a charge level of a battery of the near end device’ (Belk: Clm. 4, “The non-transitory computer readable storage medium of claim 1, wherein the indication of the low battery level indicates a particular battery level”; See Fig. 6B).

Regarding claim 5, Belk teaches the method as recited in claim 2. 
Belk teaches, ‘the energy availability comprising an estimated remaining call duration based on an amount of charge or energy that remains in a battery of the near end device’ (Belk: Clm. 5, “The non-transitory computer readable storage medium of claim 1, wherein the indication of the low battery level indicates an estimated time of battery life remaining”; See also Fig. 6C illustrating the remaining battery life).

Regarding claim 14, Belk teaches the system as recited in claim 21. 


Regarding claim 17, Belk teaches the method as recited in claim 1.
Claim 17 is similar to claim 1, the difference being that claim 1 comprises a single far end device whereas claim 17 comprises multiple far end devices.
Belk in [0076] discloses, “In conjunction with RF circuitry 108, audio circuitry 110, speaker 111, microphone 113, touch screen 112, display controller 156, optical sensor 164, optical sensor controller
158, contact module 130, graphics module 132, text input module 134, contact list 137, and telephone module 138, videoconferencing module 139 includes executable instructions to initiate, conduct, and terminate a video conference between a user and one or more other participants in accordance with user instructions”, which discloses ‘one or more other participants’ as far end devices.
Thus, it may be concluded that Belk teaches, ‘the establishing comprising establishing at least one communication link between the near end device and multiple far end devices, 
the comprising monitoring the data regarding the at least one constraint while the near end device is in the call over the at least one communication link with the multiple far end devices, and 
the communicating comprising communicating, in response to detecting that the near end device is having or is soon to have communication difficulty with the call due to the at least one constraint, the audible feedback to each of the multiple far end devices’.

Regarding claim 18, Belk teaches the method as recited in claim 1. 
Belk teaches, ‘method further comprising: 
(discussed above in clm. 1, the role of sender and the receiver being reversed; receiver is the unit getting the feedback), 
the additional audible or visible feedback having been generated by the far end device based on monitoring data regarding at least one constraint of the far end device (discussed above in clm. 1, the role of sender and the receiver being reversed; sender is the unit generating the feedback); and 
playing back or displaying the additional audible or visible feedback (discussed above in clm. 1, the role of sender and the receiver being reversed).

Claim 20 is regarding a computing device performing method of claim 1. Belk discloses multiple sensors (Fig. 1A, blocks 158, 159, 164, 165, and 166), processor (Fig. 1A, block 120; Fig. 3, block 310), and computer readable storage media ([0023]). Claim is rejected based on rejection of claim 1.

Claim 21 is regarding a system in a near end device including a constraint monitoring module (Fig. 1B, event monitor 171), a communication difficulty detection module (Fig. 8, steps 816 and 818 implies presence) and a feedback communication module (Fig. 1A, feedback controller 161) to perform methods of claim 1. Claim is rejected based on rejection of claim 1.

Regarding claim 22, Belk teaches the computing device as recited in claim 20, 
Claim, ‘the operations further including communicating audible feedback to the remote device by injecting into the call an audio notification that the computing device is having or is soon to have communication difficulty with the call’ is implied by discussions above in claim 1. 

Claims 6-8, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Belk as applied to claim 1 above, and further in view of Cutler et al. (US 2018/0218727A1), hereinafter “Cutler”.
Regarding claim 6, Belk teaches the method as recited in claim 1. 
Belk however fails to expressly teach, ‘the monitoring comprising monitoring signal conditions over the communication link and the automatically detecting comprising automatically detecting that the near end device is having or is soon to have communication difficulty with the call in response to the signal conditions satisfying a signal conditions threshold value’.
Cutler in the same field of endeavor teaches ‘monitoring signal conditions over the communication link’, and ‘automatically detecting that the near end device is having or is soon to have communication difficulty with the call in response to the signal conditions satisfying a signal conditions threshold value’ (Cutler: “[0011], “Preferably, the receiving equipment comprises a controller configured to determine when one or more periods of the audio data drop below a predetermined quality level according to a predetermined quality classifier” implies monitoring signal conditions over the communication link and detection of poor signal condition, when the signal condition is below a threshold value; when signal condition is below the threshold value, communication difficulty is implied).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Cutler with that of Belk to come up with a predictable variation to be used for notification of communication difficulty to the user. Cutler discloses using the monitoring for a) an alternate action, as disclosed, “in response to control the text-to-speech converter to generate said artificially-generated speech during said one or more periods” ([0011], lines 4-7), and b) notification of the event, “In embodiments, a visual cue can be used to notify the receiving user when this is happening” ([0025], lines 1-2) or c) feedback, “the controller 216 may be configured to feed back a report to the transmitting client 103a informing it when the network conditions experienced at the receive side are classified as poor” ([0049], lines 13-16).

Regarding claim 7, combination of Belk and Cutler teaches the method as recited in claim 6. 
Belk however fails to expressly teach, ‘the signal conditions comprising a radio frequency signal strength and quality’. 
‘signal strength’ is almost universally used in wireless communication as a measure of signal condition.
Cutler in the same field of endeavor teaches ‘the signal conditions comprising a radio frequency quality’ (Cutler: [0045], lines 15-22, “Quality classifiers for classifying the quality of a network connection are in themselves known in the art. The classifier may be based on any one or a combination of network parameters that affect the receiving user's experience of the received audio, for instance: loss rate (e.g. packet loss rate); error rate (e.g. packet error rate); concealment rate (e.g. proportion of packets or frames concealed by the decoder); delay; and/or jitter”), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Cutler with that of Belk for defining signal conditions and monitoring as discussed above in claim 6.

Regarding claim 8, combination of Belk and Cutler teaches the method as recited in claim 6. 
Belk however fails to expressly teach, ‘the signal conditions comprising a packet error rate for data packets including call data for the call’. 
Cutler in the same field of endeavor teaches, ‘the signal conditions comprising a packet error rate for data packets including call data for the call’ (packet error rate as a measure of quality is discussed above in claim 7).


Regarding claim 11, combination of Belk and Cutler teaches the method as recited in claim 1. 
Belk however does not teach, ‘the monitoring comprising monitoring a latency between sequential data packets in a series of multiple data packets received at the near end device and the automatically detecting comprising automatically detecting the near end device is having or is soon to have communication difficulty in response to determining that the latency between a set of two sequential data packets in the series of multiple data packets satisfies a data packet latency threshold’.
‘Latency between a set of two sequential data packets in the series of multiple data packets’ determines “jitter”, which is the variation in the delay of received packets.
Cutler in the same field of endeavor discloses jitter as one of the audio quality classifier, “predetermined audio quality classifier may for instance be based on one or more of: error rate (e.g. packet error rate), loss rate ( e.g. packet loss rate), concealment rate, delay, and/ or jitter” ([0011], lines 15-18) and determination of quality level, “[0011] Preferably, the receiving equipment comprises a controller configured to determine when one or more periods of the audio data drop below a predetermined quality level according to a predetermined quality classifier” ([0011], lines 1-4). 
Therefore, it may be concluded that Cutler in combination with Belk, as discussed in claim 1, teaches the claim element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Cutler with that of Belk to determine the quality threshold based on jitter, as disclosed by Cutler, “However, when conditions over the network 101 are poor (e.g. high loss or error rate, long delay and/or high jitter), then there may not be sufficient bandwidth to play out the video or even to play out the audio, or at least not with a quality that allows the sending user's speech to be well understood by the receiving user 106b, or not with a quality that is tolerable for the receiving user 106b to listen to” ([0034], lines 9-16).

Regarding claim 15, Belk teaches the system as recited in claim 21.
Belk however fails to teach, ‘wherein to communicate the audible feedback to the far end device is to communicate the audible feedback to the far end device via an additional communication link’.
Cutler in the same field of endeavor teaches, “Another alternative or additional possibility for more robust transmission and reception is to send the text data 254 with a higher service level than the audio data 250 (and any video 252), e.g. a higher QoS (Quality of Service). For instance, the higher service level may be arranged to cause routers over the network 101 to prioritize not dropping the packets of text data 254 when there is network congestion and the router has to drop packets” ([0052]).
A person of ordinary skill in the art before the effective filing date of the claimed invention may use a predictable variation of sending the feedback through a separate channel with higher service level to arrive at the claimed invention, and ensure that a more robust feedback communication is achieved, as discussed above.

Regarding claim 19, Belk teaches the method as recited in claim 1. 
Bulk however fails to expressly teach the claim, ‘method further comprising: 
subsequently automatically detecting, by the near end device while the near end device is in the call, that due to the at least one constraint the near end device is no longer having or is no longer soon to have communication difficulty with the call; and 
communicating, in response to detecting that the near end device is no longer having or is no longer soon to have communication difficulty with the call due to the at least one constraint, an additional audible or visual feedback to the far end device indicating that the near end device is no longer having or is no longer soon to have communication difficulty with the call’.
Cutler in the same field of endeavor teaches, “The controller 216 also controls the decoder 214 to temporarily stop playing out the poor quality received audio 250. This continues until such time as the controller 216 detects that the connection quality is classified as good again, and then the controller 216 controls the text-to-speech converter 218 to stop playing out the synthesized speech and instead controls the decoder 214 to start playing out the received audio 250 again” ([0046], lines 9-16).
Though Cutler’s teaching does not expressly teach ‘additional audible or visual feedback’ to indicate ‘no longer having or is no longer soon to have communication difficulty with the call’, as per the claim element, it discloses change of communication quality status and a person of ordinary skill in the art before the effective filing date of the claimed invention may combine teaching of Cult with that of Belk regarding display of status based on some threshold level and send notification to the other end regarding the change of status, as stated in the claim.

Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Belk as applied to claim 1 above, and further in view of TERRA RIOS et al. (US 2017/0264735 A1), hereinafter, “Terra”.
Regarding claim 9, Belk teaches the method as recited in claim 1.
Belk however fails to teach, ‘the monitoring comprising monitoring environmental noise at the near end device and the automatically detecting comprising automatically detecting when a user of the near end device is unlikely to hear the call audio received at the near end device’.
‘the monitoring comprising monitoring environmental noise at the near end device (Terra: [0038], lines 1-3, The noise detecting module 24 is configured to detect if the communication apparatus is located in a noisy environment) and the automatically detecting comprising automatically detecting when a user of the near end device is unlikely to hear call audio of the voice call or video call (discussed above in claim 1) received at the near end device’ ([0006], lines 7-9, “the activation of voice to text may be made dynamic based on the noise level of the environment”; [0009], “The act of detecting may comprise determining if an expression expressed by the recipient and recorded by the recipient communication device belongs to a predefined set of expressions related to the recipient's inability to hear or understand spoken information during the telephone call”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Terra so that measures may be taken to take further measures as discussed, e.g. in Step S304 Fig. 3. 

Regarding claim, 10, Belk in combination with Terra, teaches the method as recited in claim 9. 
Belk fails to teach but Terra in the same field of endeavor teaches, ‘the automatically detecting when a user of the near end device is unlikely to hear the call audio received at the near end device comprising automatically detecting when a user of the near end device is unlikely to hear the call audio received at the near end device (discussed above in claim 9) in response to an environmental noise level satisfying an environmental noise threshold level’ ([0007] The act of detecting may comprise comparing a measured noise level with a predetermined threshold noise level; [0038], lines 1-5, “The noise detecting module 24 is configured to detect if the communication apparatus is located in a noisy environment. In this context noisy environment shall be construed as an environment where the sound level is above a predetermined threshold”).
Step S304 Fig. 3, when a threshold condition is satisfied as disclosed in “According to embodiments the sound level shall be above the predetermined threshold for a predetermined time in order for the environment to be considered as being noisy” ([0038], lines 5-8). 

Regarding claim 16, Belk teaches the system as recited in claim 21.
Belk however fails to expressly teach the claim elements.
Terra in the same field of endeavor teaches, ‘wherein the feedback communication module is further to: identify a portion of call audio of the voice call or video call that a user of the near end device is unlikely to hear (Terra: Fig. 3, step S302; noisy environment is detected by the recipient); 
‘transcribe the portion of the call audio’ (Terra: FIG. 3, step S304; [0006], lines 7-9, “the activation of voice to text may be made dynamic based on the noise level of the environment”); and 
‘communicate, a transcription of the portion of the call audio to the far end device’ (Fig. 3, step 306; The transcription occurs after detecting noisy environment in step S302; [0053], “Converting S304 a voice message, originating from the senders voice and recorded by the sender communication apparatus, into a text message. The converting S304 may be performed by the recipient communication apparatus 20. Alternatively, the converting S304 may be performed by the sender communication apparatus 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Terra with that of Belk for improvement of communication in a noisy environment, as disclosed by Terra, “there is a need for improvements in connection with receiving a telephone call at a noisy environment” (Terra: [0003]) and not losing data “The risk of losing data in the radio communication between the communication apparatuses is limited” (Terra: [0015]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Belk as applied to claim 1 above, and further in view of Cutler and Terra.
Regarding claim 12, Belk teaches the method as recited in claim 1, 
‘wherein: the monitoring comprises: monitoring energy availability at the near end device, monitoring signal conditions over the communication link’ (Taught be Belk as discussed above in claim 1), 
‘monitoring environmental noise at the near end device’ (Taught by Terra as disclosed above in claim 9), and 
‘monitoring a latency between sequential data packets in a series of multiple data packets received at the near end device’ (Taught by Cutler as disclosed above in claim 11); and 
the automatically detecting comprises automatically detecting that the near end device is having or is soon to have communication difficulty with the call in response to at least one of: 
‘the energy availability satisfying an energy availability threshold value’ (Taught be Belk as discussed above in claim 1), 
‘the signal conditions satisfying a signal conditions threshold value, when a user of the near end device is unlikely to hear call audio of the voice call or video call (discussed above in claim 1)  received at the near end device’ (discussed above in claim 6 and taught by Cutler), or 
‘determining that the latency between a set of two sequential data packets in the series of multiple data packets satisfies a data packet latency threshold’ (discussed above in claim 11 and taught by Cutler).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462